      Case: 1:18-cv-07098 Document #: 1 Filed: 10/23/18 Page 1 of 13 PageID #:1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION
MATTHEW AGUILAR,                       )    Case No: 18 CV 7098
             Plaintiff,                )
v.                                     )
                                       )
CITY OF CHICAGO and CHICAGO POLICE     )
OFFICER ERIC DURON and UNKNOWN         )
CITY OF CHICAGO POLICE OFFICERS        )
           Defendants.                 )          JURY DEMANDED
                            CIVIL COMPLAINT

       NOW COMES Plaintiff, MATTHEW AGUILAR by and through one of his attorneys,

Abby D. Bakos of the Shiller Preyar Law Offices, complaining of the Defendants and in support

thereof states as follows:

                                           INTRODUCTION
    1. This action is brought pursuant to 42 U.S.C. §1983 to address deprivations of Plaintiff’s

       rights under the Constitution of the United States and to address torts perpetrated by

       defendants under Illinois State Law.


                                           JURISDICTION
    2. The jurisdiction of the Court is invoked pursuant to the Civil Rights Act, 42 U.S.C. §

       1983; the Judicial Code 28 U.S.C. §§1331 and 1343(a); Constitution of the United States;

       and pendent jurisdiction as provided under 28 U.S.C. § 1367(a).


                                              VENUE
   3. Venue is proper under 28 U.S.C. § 1391(b)(2). The events described herein all occurred in

      the Northern District of Illinois.


                                           THE PARTIES




                                                1
  Case: 1:18-cv-07098 Document #: 1 Filed: 10/23/18 Page 2 of 13 PageID #:2




4. Plaintiff MATTHEW AGUILAR resides in the United States and in the Northern District

  of Illinois.

5. Defendant Officer ERIC DURON is a present or former employee of the CITY OF

  CHICAGO. Defendant DURON engaged in the conduct complained of while on duty and

  in the course and scope of HIS employment with the CITY OF CHICAGO and under

  color of law. Defendant DURON is being sued in HIS individual capacity.

6. Defendant UNKNOWN CHICAGO POLICE OFFICERS are present or former employees

  of the CITY OF CHICAGO. Defendant UNKNOWN CHICAGO POLICE OFFICERS

  engaged in the conduct complained of while on duty and in the course and scope of their

  employment with the CITY OF CHICAGO.

7. Defendant CITY OF CHICAGO is a municipal corporation duly incorporated under the

  laws of the State of Illinois. The CITY OF CHICAGO was and is the public employer of

  Defendant DURON and Defendant UNKNOWN CHICAGO POLICE OFFICERS

  (referred to herein, as “Defendant Officers.”). At all relevant times hereto, Defendant

  DURON and Defendant UNKNOWN CHICAGO POLICE OFFICERS were acting under

  the color of law and within the scope of THEIR employment with Defendant CITY OF

  CHICAGO.


                                    BACKGROUND

8. On or about October 9, 2018, at approximately 11:30 p.m., Plaintiff was at or near the

  intersection of Washtenaw Avenue and 47th Street in Chicago, Illinois.

9. At that time, while Plaintiff was on foot, Plaintiff was intentionally struck by the Chicago

  Police squad car driven by Defendant ERIC DURON.

10. The vehicle driven by Defendant ERIC DURON drove over Plaintiff’s face and other


                                             2
  Case: 1:18-cv-07098 Document #: 1 Filed: 10/23/18 Page 3 of 13 PageID #:3




  parts of Plaintiff’s body causing severe injuries including, but not limited to, a fractured

  arm, fractured leg, and multiple facial bone fractures.

11. At the time that Plaintiff was struck by the vehicle driven by Defendant ERIC DURON,

   Plaintiff had not physically or verbally threatened Defendant DURON, any other police

   officer or any civilians whatsoever.

12. Plaintiff never pointed or fired a gun at Defendant ERIC DURON at any time on October

   9, 2018.

13. Plaintiff never pointed or fired a gun at any Chicago Police Officer at any time on

   October 9, 2018.

14. The CITY OF CHICAGO has no information to lead them to believe that Plaintiff ever

   pointed or fired gun at any civilian at any time on October 9, 2018.

15. Defendant Officers did not have probable cause to stop or detain Plaintiff at any time

   prior to the time Defendant ERIC DURON struck Plaintiff with his vehicle.

16. Defendant Officers did not have articulable reasonable suspicion to believe that Plaintiff

   had committed any or was about to commit any crime at any time prior to the time

   Defendant ERIC DURON struck Plaintiff with his vehicle on October 9, 2018.

17. No Chicago Police Officer observed Plaintiff in possession of a firearm at any time prior

   to the time that Defendant ERIC DURON struck Plaintiff with Defendant DURON’S

   vehicle on October 9, 2018.

18. Shortly after being struck by Defendant DURON, Plaintiff was transported to Mt. Sinai

   Hospital in critical condition.

19. Thus far, Plaintiff has undergone one surgery on his face. Plaintiff will undergo several

   additional surgeries in the coming months.



                                             3
      Case: 1:18-cv-07098 Document #: 1 Filed: 10/23/18 Page 4 of 13 PageID #:4




   20. Without probable cause or any other legal justification, Defendant UNKNOWN

      CHICAGO POLICE OFFICERS initiated criminal charges against Plaintiff for

      resisting/obstructing pursuant to 720 ILCS 5.0/31-1-A.

   21. As a result of Defendant Officers’ conduct, Plaintiff suffered physical injuries, pain, and

      emotional distress and incurred medical bills, legal fees and other damages.

   22. Plaintiff’s criminal charges are currently pending.


                                          CLAIM I
                   42 U.S.C. § 1983 – Fourth Amendment Unlawful Seizure
                                  Against Defendant Duron
   23. Plaintiff re-alleges and incorporates each of the paragraphs of this Complaint as if

       reinstated herein.

   24. Under 42 U.S.C. § 1983, a person who, acts under color of state law and deprives another

       person of his federal constitutional rights is liable to the injured party.

   25. Defendant DURON seized Plaintiff.

   26. Defendant DURON’s seizure of Plaintiff was unreasonable.

   27. Plaintiff was injured as a result of Defendant DURON’s conduct.

   28. The actions of Defendant DURON were willful, intentional and malicious and/or done

       with a reckless indifference to, and callous disregard for Plaintiff’s rights.

   29. As a direct and proximate result of Defendant DURON’s actions, Plaintiff sustained

       severe physical injuries as well as emotional pain and suffering.


       WHEREFORE, as a result of Defendant DURON’s unconstitutional actions, Plaintiff

requests compensatory damages, punitive damages, costs and attorney’s fees, medical expenses,

and additional relief that this Court deems equitable and just.

                                             CLAIM II

                                                  4
  Case: 1:18-cv-07098 Document #: 1 Filed: 10/23/18 Page 5 of 13 PageID #:5




                           Due Process / State-Created Danger
                                 Against Defendant Duron
30. Plaintiff re-alleges and incorporates all of the allegations in the preceding paragraphs.

31. Defendant Officers were acting “under the color of law” at all relevant times hereto.

32. Under 42 U.S.C. § 1983, a person who, acting under color of state law, deprives another

   person of his federal constitutional rights is liable to the injured part.

33. Defendant Officers’ conduct violated Plaintiff’s Substantive Due Process right to be free

   from a state-created danger.

34. By chasing Plaintiff with his vehicle while Plaintiff was on-foot through a residential

   neighborhood and by intentionally pursuing Plaintiff although no Defendant Officer

   observed Plaintiff commit any crime, Defendant Officer DURON created and/or

   increased the danger that Plaintiff would be physically harmed.

35. Defendant Officer DURON knew or should have known that pursuing Plaintiff while

   Plaintiff was on-foot with a police vehicle, at a high rate of speed through a residential

   area posed serious risks to Plaintiff.

36. The actions taken by Defendant Officer DURON in pursuing Plaintiff in his vehicle

   without observing Plaintiff commit any crime, and then striking Plaintiff with his vehicle

   to effect Plaintiff’s seizure were extreme and unreasonable such that they shock the

   conscience.

37. As a direct and proximate result of Defendant DURON’s conduct, Plaintiff sustained

   severe physical injuries as well as emotional pain and suffering.

   WHEREFORE, Plaintiff demands judgment against Defendant Officer DURON for

compensatory damages, punitive damages, costs and attorney’s fees, medical expenses and

such other and additional relief that this Court deems equitable and just.



                                              5
      Case: 1:18-cv-07098 Document #: 1 Filed: 10/23/18 Page 6 of 13 PageID #:6




                                     CLAIM III
                         State Claim – Malicious Prosecution
     Against Defendant Duron, Unknown Defendant Officers and the City of Chicago
   38. Plaintiff re-alleges and incorporates all of the allegations in the preceding paragraphs.

   39. Defendant Officers charged Plaintiff with resisting arrest and continue, to this day, to

       maliciously prosecute Plaintiff by creating false and incomplete police reports and

       swearing to false charges.

   40. At least one Defendant Officer signed Plaintiff’s Criminal complaint for resisting arrest.

   41. There was no probable cause for the institution of the resisting arrest charge against

       Plaintiff.

   42. Plaintiff was injured including loss of liberty, emotional damages, pain and suffering and

       legal fees.

   43. Defendants’ conduct was willful and wanton.

   44. Plaintiff brings this claim in anticipation that he will be found not guilty of resisting

       arrest at the conclusion of the criminal case.

   45. Plaintiff anticipates that his resisting arrest charge will be dismissed in a manner

       indicative of his innocence.

   46. The misconduct was undertaken by Defendant Officers within the scope of their

       employment and under the color of law such that their employer, the City of Chicago, is

       liable for those actions.

       WHEREFORE, Plaintiff demands judgment against Defendants for compensatory

damages, costs, punitive damages, and such other and additional relief that this Court deems

equitable and just.

                                     CLAIM IV
               State Claim- Conspiracy to Commit Malicious Prosecution
     Against Defendant Duron, Unknown Defendant Officers and the City of Chicago

                                                  6
  Case: 1:18-cv-07098 Document #: 1 Filed: 10/23/18 Page 7 of 13 PageID #:7




47. Plaintiff re-alleges and incorporates all of the allegations in the preceding paragraphs.

48. On the date of Plaintiff’s arrest, Defendants agreed and combined to conspire to

   maliciously prosecute Plaintiff.

49. The individual Defendants, each and every one of them, combined to engage in a civil

   conspiracy to commit the unlawful acts as described in this Complaint.

50. The individual Defendants, each and every one of them, combined to engage in a civil

   conspiracy of which the principal element was to inflict wrongs against Plaintiff and/or

   injury by maliciously prosecuting the Plaintiff as described in this Complaint.

51. The Individual Defendants, each and every one of them, combined to engage in a civil

    conspiracy that was furthered by overt acts, including but not limited to, swearing out

    false reports and giving false statements.

52. The Individual Defendants, each and every one of them, understood, accepted, and/or

   explicitly and/or implicitly agreed to the general objectives of their scheme to inflict the

   wrongs and injuries on Plaintiff as described in the Complaint.

53. The Individual Defendants, each and every one of them, combined to engage in a scheme

   which was intended to violate the rights of the Plaintiff.

54. All of the misconduct described in this Complaint was undertaken within the scope of

   Defendant Officers’ employment such that Defendant CITY OF CHICAGO is liable for

   the torts of its agents.

     WHEREFORE, Plaintiffs demand judgment against Defendants for compensatory

damages, punitive damages, costs, and such other additional relief that this Court deems

equitable and just.

                                        CLAIM V
                                   State Claim-Battery

                                              7
      Case: 1:18-cv-07098 Document #: 1 Filed: 10/23/18 Page 8 of 13 PageID #:8




                      Against Defendant Duron and the City of Chicago
   55. Plaintiff re-alleges and incorporates all of the allegations in the preceding paragraphs.

   56. Without the consent of Plaintiff, Defendant Officer DURON intentionally, harmfully, and

       offensively touched Plaintiff when Defendant DURON struck Plaintiff with DURON’s

       vehicle.

   57. Plaintiff was damaged by this intentional and unauthorized touching.

   58. Defendant Officer DURON’s conduct that resulted in this battery was undertaken with

       malice, willfulness, and reckless indifference to Plaintiff’s rights.

   59. The misconduct undertaken by Defendant DURON was within the scope of his

       employment and under the color of law such that his employer, the City of Chicago, is

       liable for those actions.

       WHEREFORE, Plaintiff demands judgment against Defendants for compensatory

damages, punitive damages, costs, medical expenses, and such other and additional relief as this

court deems equitable and just.

                                        CLAIM VI
                                   State Claim- Assault
                      Against Defendant Duron and the City of Chicago
   60. Plaintiff re-alleges and incorporates all of the allegations in the preceding paragraphs.

   61. Plaintiff believed that he was in imminent danger of being battered by Defendant DURON.

   62. Defendant Officer DURON’s conduct that resulted in this assault was undertaken with

       malice, willfulness, and reckless indifference to Plaintiff’s rights.

   63. The assault undertaken by Defendant Officer DURON occurred within the scope of his

       employment and under the color of law such that his employer, the CITY OF CHICAGO

       is liable for those actions.



                                                  8
      Case: 1:18-cv-07098 Document #: 1 Filed: 10/23/18 Page 9 of 13 PageID #:9




       WHEREFORE, Plaintiff demands judgment against Defendants for compensatory

damages, costs, medical expenses, and such other and additional relief as this court deems

equitable and just.

                                         CLAIM VII
                                          Negligence
                        Against Defendant Duron and the City of Chicago
   64. Plaintiff re-alleges and incorporates all of the allegations in the preceding paragraphs.

   65. Defendant DURON failed to take reasonable caution in operating his vehicle to avoid

       striking Plaintiff with DURON’s vehicle.

   66. At all relevant times, it was the duty of Defendant DURON to exercise a reasonable

       degree of care and caution in operation, management and control of his vehicle to avoid

       injury to Plaintiff and others on the roadway.

   67. Defendant DURON breached that duty by striking Plaintiff with Defendant DURON’s

       vehicle.

   68. Further, at all relevant times, Defendant DURON was guilty of one or more of the

       following negligent acts or omissions, to wit;

            a. Carelessly, negligently and heedlessly operating his vehicle without due caution

                  in a manner which endangered and was likely to endanger Plaintiff in violation of

                  City of Chicago Ordinance 9-40-140.

            b.    Carelessly and negligently operating his vehicle without due care to avoid

                  colliding with a pedestrian upon a roadway, and without giving warning by

                  sounding his horn when necessary in violation of City of Chicago Ordinance 9-

                  40-160.

            c. Failed adhere to basic traffic-safety practices and failed to yield the right-of-way

                  to all pedestrian traffic in violation of General Order G03-03-02.

                                                   9
    Case: 1:18-cv-07098 Document #: 1 Filed: 10/23/18 Page 10 of 13 PageID #:10




   69. That as a direct and proximate result of one or more wrongful acts or omissions on the

       part of Defendant DURON, Plaintiff was struck by the vehicle Defendant DURON was

       operating with great force and violence.

   70. That as a result of the foregoing, Plaintiff suffered severe physical injuries and emotional

       distress as outlined above, and incurred and became liable for large sums of money for

       medical care and attention endeavoring to be cured of his aforesaid injuries; and were

       preventing from and hindered in attending Plaintiff’s usual affairs, duties and occupation

       which he pursued heretofore; and he reasonably believes in the future he will suffer

       further pain and anguish and will incur further expenses for medical care and will be

       hindered in attending his usual affairs, duties and occupation; all due to the injuries

       Plaintiff sustained.

   71. The negligence undertaken by Defendant Officer DURON occurred within the scope of

       his employment and under the color of law such that his employer, the CITY OF

       CHICAGO is liable for those actions.

       WHEREFORE, Plaintiff prays for judgment against Defendants in an amount greater

than $50,000.00 plus costs and disbursements of this action.


                                       CLAIM VIII
                               Willful and Wanton Conduct
                      Against Defendant Duron and the City of Chicago
   72. Plaintiff re-alleges and incorporates the preceding paragraphs as though fully set forth

       herein.

   73. That at said time and place Defendant City of Chicago, acting through its agent and

       employees, Defendant Officer DURON, had a duty to refrain from willful and wanton




                                                  10
Case: 1:18-cv-07098 Document #: 1 Filed: 10/23/18 Page 11 of 13 PageID #:11




   conduct in the operation of his official vehicle in the exercise of the official duties of its

   police officer.

74. At the time and place complained of, Defendant DURON acted willfully and wantonly

   through a course of conduct which showed an utter indifference to, or conscious

   disregard for, the safety of others in one or more of the following respects:

        a. Carelessly, negligently and heedlessly operating his vehicle without due caution

             in a manner which endangered and was likely to endanger Plaintiff in violation of

             City of Chicago Ordinance 9-40-140.

        b.   Carelessly and negligently operating his vehicle without due care to avoid

             colliding with a pedestrian upon a roadway, and without giving warning by

             sounding his horn when necessary in violation of City of Chicago Ordinance 9-

             40-160.

        c. Failed adhere to basic traffic-safety practices and failed to yield the right-of-way

             to all pedestrian traffic in violation of General Order G03-03-02.

75. That as a direct and proximate result of one or more of the aforesaid willful and wanton

   acts or omissions of Defendant Officer DURON, DURON’s vehicle struck Plaintiff.

76. That as a result of the foregoing, Plaintiff suffered severe physical injuries and emotional

   distress as outline above, and incurred and became liable for large sums of money for

   medical care and attention endeavoring to be cured of his aforesaid injuries; and were

   prevented from and hindered in attending his usual affairs, duties and occupation which

   he pursued heretofore; and Plaintiff reasonably believes that in the future he will suffer

   further pain and anguish and will incur further expenses for medical care and attention




                                             11
    Case: 1:18-cv-07098 Document #: 1 Filed: 10/23/18 Page 12 of 13 PageID #:12




       and will further be hindered in attending his usual affairs, duties and occupation; all due

       to the aforesaid injuries so wrongfully sustained.

   77. The damages sought in this action are greater than $50,000.00.

   78. The willful and wanton conduct undertaken by Defendant Officer DURON occurred within

       the scope of his employment and under the color of law such that his employer, the CITY

       OF CHICAGO is liable for those actions.

       WHEREFORE, Plaintiff prays for judgment against Defendants in an amount greater

than $50,000.00 plus costs and disbursements of this action.


                                         CLAIM IX
                                   Indemnification Claim
                              Against Defendant City of Chicago
   79. Plaintiff re-alleges and incorporates each of the paragraphs of this Complaint as if

       reinstated herein.

   80. A plaintiff may bring an indemnification claim against a municipality or any local public

       entity in section 1983 suit under 745 Ill. Comp. Stat. § 10/9-102.

   81. In committing the acts alleged, Defendant Officers are members and agents of the

       Chicago Police Department, and their actions were incident to the service of employment

       with the Defendant CITY OF CHICAGO.

   82. As a direct and proximate result of Defendant Officers’ unconstitutional actions, Plaintiff

       suffered significant emotional injuries including mental and emotional distress, and

       physical pain and suffering as alleged in this Complaint and is entitled to relief under 42

       U.S.C. § 1983.




                                                12
    Case: 1:18-cv-07098 Document #: 1 Filed: 10/23/18 Page 13 of 13 PageID #:13




   83. The misconduct that was undertaken by Defendant Officers was within the scope of their

       employment and under the color of law such that their employer, City of Chicago, is

       liable for those actions.

       WHEREFORE, should any Defendant Officers be found liable on one or more of the

claims set forth above, Plaintiff demands, pursuant to 745 ILCS 10/9-102, that Defendant CITY

OF CHICAGO be found liable for any compensatory judgment Plaintiff obtains against said

Defendants, as well as attorneys’ fees and costs awarded, medical expenses and such other and

additional relief that this Court deems equitable and just.

                                              PLAINTIFF DEMANDS TRIAL BY JURY.


                                              Respectfully submitted,

                                              MATTHEW AGUILAR

                                              By One of HIS Attorneys:

                                              s/ Abby D. Bakos
                                              Abby D. Bakos
Shiller*Preyar Law Offices
601 S. California Ave.
Chicago, IL 60612
(312) 226-4590




                                                 13
